Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on September 28, 2022 is acknowledged.
3.	Claims 2-10 and 12-16 are cancelled.
4.	Claims 1, 11 and 17 are pending in this application.
5.	Applicant elected without traverse Group 1 recited in claims 1, 10 and 11 in the reply filed on march 22, 2022. Restriction was deemed to be proper and made FINAL in the previous office action. Claim 17 remains withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1 and 11 are examined on the merits in this office action.

Withdrawn Objections and Rejections
6.	Objection of the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
7.	Objection to claim 10  is hereby withdrawn in view of Applicant’s cancellation of claim 10.
8.	Rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s cancellation of claim 10.
9.	Rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
Maintained Rejection
Obviousness Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1 and 11 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10 and 15 of U.S. Patent No. 10,961,295. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Please note: instant application is a CON of US Patent No. 10961295. Therefore, the ODP is proper.
12.	Instant claims are drawn to a peptide having a formula: Nter-Ac-L-E-G-R-E-K-V-R-A-X19-I-X21-X22-E-G-X25-S-T-F-S-X30-R-A-X33-NH2-Cter. X19 is defined as N-acetyl-lysine, X21 and X22 are defined as 2-amino-isobutyric acid (Aib), X25 is defined as
    PNG
    media_image1.png
    232
    545
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    406
    561
    media_image2.png
    Greyscale
Claim 11 recites, “A pharmaceutical composition comprising the peptide according to claim 1,  or a pharmaceutically acceptable salt or solvate thereof, together with at least one pharmaceutically acceptable carrier.”
13.	US Patent claims are drawn to: 
    PNG
    media_image3.png
    794
    287
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    269
    293
    media_image4.png
    Greyscale
 (see claim 1). Claims 7-10 recite instant SEQ ID NO: 3 (see claims 7-10). Claim 15 recites a pharmaceutical composition comprising at least one peptide according to claim 1.
14.	The peptide of the formula of instant claims and US Patent claims is the same. Instant claims and US Patent claims share the scope of the peptides of the formula due to the variables. Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

Response to Applicant’s Arguments
15.	Applicant argues that “If the rejection is maintained and the claims are deemed to be otherwise allowable, Applicant will consider filing a terminal disclaimer.”
16.	The ODP rejection is maintained in view of interview with Applicant’s representative. Please see interview summary. Until a properly executed terminal disclaimer is filed and approved by the Office, the Double Patenting rejection is maintained.



CONCLUSION
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654